Citation Nr: 1120461	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to September 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Buffalo, New York.  The case comes to the Board from the RO in New York, New York.  It was previously remanded by the Board for additional development in March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service and post-service treatment records reflect treatment for a respiratory disorder reportedly characterized as allergic rhinitis.  The Veteran was examined by VA in April 2009 and the examiner opined that allergic rhinitis was a most unlikely diagnosis for this Veteran.  Rather, the Veteran's episodes of coughing and shortness of breath were thought most likely due to viral respiratory infections.  

The Veteran was afforded a second VA examination in June 2010.  After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran had a disability manifested by a chronic cough attributed to a known clinical diagnosis.  The Veteran was said to have no diagnosed disability.  There were no objective manifestations of disability that represented an undiagnosed illness of the Persian Gulf, and no diagnosed disability related to the Veteran's service in the Persian Gulf.  The Veteran's cough was described as symptomatic.  However, the x-rays and pulmonary function tests were within normal limits.  A nose, sinus, larynx, and pharynx examination yielded no objective evidence of a chronic cough.  Yet, it appears that there was a chronic cough identified.

The April 2009 examination and the June 2010 examination are in apparent conflict regarding the source of the Veteran's cough.  While the examiner who performed the April 2009 examination attributed it to recurrent viral infections, the examiner who performed the June 2010 examination found no known cause for the Veteran's symptoms and no objective evidence of a chronic cough, yet described the cough as symptomatic.

In light of this, a new opinion should be obtained to determine the most likely etiology of the Veteran's cough, to include whether it is due to a chronic disability manifested by recurrent viral infections or is a chronic disorder manifested by the cough.

Given the other needed development herein, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his respiratory problems since March 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  An appropriate medical professional should then be requested to review the claims file and provide an opinion concerning the most likely etiology of the Veteran's cough.  He or she should opine as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's cough is the product of a chronic disability characterized by recurrent viral infections.  The examiner should set forth the most likely etiology for the Veteran's cough and whether it is at least as likely as not (at least 50 percent likely) due to a disease or injury in service, including service in the Persian Gulf.  If a chronic cough is not found, that should be indicated.  If there is need for additional examination, that should be scheduled.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


